Johnson, Judge:
The merchandise involved in this case consists of earthenware articles exported from Italy on January 18, 1953, and advanced in value by the appraiser.
When this case was called for trial, counsel for the plaintiff stated that the issue was whether these goods, which were substandard goods, were properly appraised at the value of standard goods, and it was agreed in effect that they were not. Counsel stipulated as follows:
*761Me. Schwartz: We stipulate, if the Court please, as follows:
As to each item on this invoice, the price at the time of exportation of such merchandise to the United States at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, and all other costs, charges and expenses incident to placing the merchandise in condition, packed, ready for shipment to the United States, was the invoice unit price, plus packing as invoiced;
And we further stipulate that there was no higher foreign value for the merchandise as defined in Section 402 (c) of the Tariff Act of 1930 as amended.
Is that agreeable, Mr. Welsh?
Me. Welsh: The Government so stipulates, and I desire to state for the record that this matter was taken up with Examiner Leavitt. I discussed the whole matter with him, and this stipulation meets with his approval.
On the agreed facts, I find that the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, is the proper basis for the determination of the value of each of the items enumerated on the invoice herein and that such values are the invoice unit prices, plus packing, as invoiced.
Judgment will be rendered accordingly.